DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.
With respect to claim 28 and 29, Applicant has argued that the election by original presentation is improper.  In the restriction requirement dated October 20, 2020, the claims were restricted between a system for colorimetric detection, and a method of detecting an energetic material, wherein Applicant elected to prosecute claims 1-11 directed to the system for colorimetric detection (Applicant’s response dated December 14, 2020).  In the claims filed March 29, 2021, Applicant presented new claims 28 and 29 which are directed to a method of detecting an energetic material, an invention that was previously non-elected.  The Examiner notes that claim 28 recites “using the sample wipe recited in claim 8,” however, reciting the sample wipe of claim 8 does not automatically require the Examiner to examine claim 28 as the claim is directed to a different class of invention, and one which was previously non-elected.  As such, the Examiner contends that the election by original presentation in the previous Office Action was proper, thus claims 28 and 29 remain withdrawn.
With respect to claim 1, Applicant has amended the claim to recite a first reagent having a first chemical structure, a second reagent having a second chemical structure, and one or more solvents and argues that the cited prior art do not teach the limitations of the claim.  The Examiner respectfully disagrees and notes that reference to Amisar teaches utilizing multiple 
With respect to claim 8, Applicant has amended the claim to include limitations directed to the first reagent and the solvent.  The Examiner notes that claim 8 recites a fibrous substrate “configured to absorb/adhere to a first reagent,” which the Examiner deems to be an intended use limitation that does not limit the structure of the sample wipe.  Applicant is reminded that in claims directed to a device, patentability is determined by the structural features of the device and not its intended use.  The Examiner contends that the swipe material of Pagoria et al., is capable of absorbing/adhering to a first reagent, thus the teachings of Pagoria et al., meet the fibrous substrate limitation of claim 8.  With regards to the solvent, the Examiner notes that Pagoria et al., teach a solvent different from that of the instant claims, thus as detailed below, claim 8 now stands rejected as being obvious over the combination of Pagoria et al., in view of Amisar who teach solvents identical to that of the instant application.
Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “applying at least a first reagent,” “applying at least a second reagent,” and “applying at least one solvent” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. The Examiner notes that claim 1 properly invokes 35 U.S.C. 112(f) as the means for applying is modified by functional language that does not recite sufficient structure to perform the claimed function. Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the a dropper, spray bottle, aerosol dispenser, pipette, burette, syringe, tub, tank, or other enclosure recited in paragraph 0049 of the pre-grant publication. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 4, the Examiner notes that the claim is interpreted as a sample wipe comprising a solvent. The phrase “pre-soaked” refers to a process step that was previously performed, thus 
For claim 9, the Examiner notes that the claim is directed to a sample wipe. As such, the Examiner contends that the sealed container is not further limiting of the structure of the wipe.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-3, 5-7, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amisar (US 2014/0127824).
For claims 1 and 21-26, Amisar teaches a system for detecting explosives comprising a collection medium made of absorbent paper (sample wipe, paragraphs 0016, 0052), and spray or dropper bottles (paragraphs 0051, 0054) for applying a first reagent, a second reagent, and a solvent (paragraphs 0011, 0020, 0021, 0027, 0043). The Examiner notes that claim 1 is being interpreted as invoking 35 U.S.C. 112(f in which the specification recites spray or dropper bottles as the claimed means for applying. With respect to claims 21, 25, and 26, the Examiner notes that the visible colors are not structural features of the claimed system, and therefore are not given patentable weight in the claims. With respect to claims 22-24, the Examiner notes that the nitro aromatic compounds represent the material worked upon by the system (see MPEP 2115) and therefore are not given patentable weight in the claims.
For claim 2, Amisar teaches forming a Meisenheimer complex with the explosive material (paragraphs 0011, 0027, 0040, 0043).
For claim 3, Amisar teaches a Greiss reagent (paragraphs 0012, 0020, 0075).
For claim 5, Amisar teaches dimethyl formamide, dimethyl sulfoxide, and hexamethyl phosphoramide as the solvents (paragraph 0043).
For claims 6 and 7, the Examiner notes that the energetic material/insoluble explosive is not a component of the claimed system, but instead represents the material worked upon by the system. As such, the energetic material/insoluble explosive is not given patentable weight in the claimed system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amisar (US 2014/0127824) in view of Pagoria et al., (US 2009/0068065).
Regarding claim 4, Amisar does not teach the collection media being pre-soaked with at least one solvent.
Pagoria et al., teach a colorimetric detection device wherein a swipe material is presoaked with an organic solvent (paragraph 0028). Pagoria et al., teach that the best results are obtained when the swipe material is wetted with an organic solvent prior to sampling a surface for an explosive material (paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Amisar to pre-soak the collection medium with an organic solvent in order to achieve the best results for detecting an explosive as taught by Pagoria et al.
Claims 8-11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoria et al., (2009/0068065) in view of Amisar (US 2014/0127824).
Regarding claims 8-11 and 27, Pagoria et al., teach a swipe material made of cellulose, nitrocellulose, or filter paper (sample wipe, paragraph 0028) and comprising a solvent (paragraph 0028). With respect to claim 9, Pagoria et al., teach the swipe material enclosed in a sealed container (paragraph 0020, 0022, figures 1 and 2). With respect to claims 8, 11, and 27, the Examiner notes that the energetic material is not a structural feature of the claimed wipe, but instead represents the material worked upon by the wipe (see MPEP 2115).  Pagoria et al., do not 
Amisar teaches a system for detecting explosives comprising a collection medium (sample wipe, paragraphs 0016, 0052), and a solvent wherein the solvent is selected from dimethyl formamide, dimethyl sulfoxide, or hexamethyl phosphoramide (paragraph 0043).  Amisar teaches that it is advantageous to utilize dimethyl sulfoxide as a solvent as a means of enhancing the color intensity and stability of nitro-aromatic reagents (paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pagoria et al., wherein dimethyl sulfoxide is utilized as a solvent in order to enhance the color intensity and stability of nitro-aromatic reagents as taught by Amisar.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/Primary Examiner, Art Unit 1798